DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claim 20, claim 20 recites “the top electrode surface” and “the bottom electrode surface”, which lack antecedent basis. Therefore, the scope of claim 20 is indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peat et al. (US 20030089623A1) and in view of Shih et al. (US 20080236620A1),  

Regarding claim 16, Peat teaches a method (applying a voltage between two cleaning electrodes 32 and 33 to generate gas bubbles by electrolysis that dislodge any fouling from the glass electrode 22a (abstract; paras. 0002-0004, 0024; and Fig.3) for rejuvenating a ground electrode assembly (sensor elements 22 comprising a pH electrode 22a, a chloride-ion electrode 22b and a reference electrode 22c on a substrate 20, as shown in Figs. 3 and 4 [paras. 0021-0022 ]). Peat further teaches wherein the ground electrode assembly comprises a housing (a substrate 20 as shown in Fig.3) and an electrode (electrodes 22 a/b/c [para. 0021]) positioned in the housing (see Fig.3). Figs. 1-2 show the electrode assembly at a mounted position in a plenum base (a housing 12 in Fig.2) and at the mounted position the ground electrode assembly is in a mounting receptacle (a shallow recess at the upper end of the housing as shown in the annotated Fig.2 [para. 0020]) of the plenum base and the electrode is in electrical contact with a ground circuit (electrical leads in the through holes 18 [para. 0020]) in the mounting receptacle, and wherein removing the ground electrode assembly comprises moving the electrode out of electrical contact with the ground circuit in a non-destructive manner (see Fig.2;  a circular ceramic plate 20 carrying sensor elements 22 (shown in FIG. 3) locates in a shallow recess at the upper end of the housing 12 as shown in the annotated Fig.2, the electrical leads being connected to the sensor elements 22 [para. 0020]; Fig.2 shows that moving the electrode out of electrical contact with the ground circuit is in a non-destructive manner).  Therefore, Peat teaches all claimed elements of the ground electrode assembly, and a method to clean the ground electrode assembly by applying a voltage between the cleaning electrodes 32 and 33 to generate gas bubbles by electrolysis.   
Peat does not teach the following limitations of the method:
removing the ground electrode assembly from the mounted position in the plenum base; and
immersing the ground electrode assembly in a rejuvenating fluid for a period of time. 

Shih teaches systematic and effective methodology to clean electrodes and reduce surface roughness (abstract). Shih further teaches the following limitations:
removing an electrode assembly from a mounted position in a plenum base (the electrode assembly is taken out of the chamber [para. 0017]); and
immersing the electrode assembly in a rejuvenating fluid for a period of time (Step 122 in Fig.1; the electrode assembly is ultrasonically cleaned while immersed in ultra-pure water, and the electrode assembly may be moved up and down within the ultrasonic bath during the ultrasonic cleaning in order to help remove trapped particles [para. 0030]; In step 128, the electrode assembly is immersed in ultra-pure water in a container [para. 0041]; the power flushing steps 132, 134, 136, 138, and 140  with the appliance 400 as shown in Fig.4 wherein the electrode assembly 300 is disposed in a container 404 and is power flushed [para. 0045]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Peat by providing the following steps: (a) removing the ground electrode assembly from the mounted position in the plenum base; and (b) immersing the ground electrode assembly in a rejuvenating fluid for a period of time, because Shih teaches that such method steps are effective for cleaning an electrode assembly and when combined with moving the electrode up and down during the cleaning can be effective for removing trapped particles [Para. 0030]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 


    PNG
    media_image1.png
    400
    340
    media_image1.png
    Greyscale


Regarding claim 17, modified Peat teaches the method of claim 16. Peat further teaches wherein a circular ceramic plate 20 carrying sensor elements 22 (shown in Fig. 3) locates in a shallow recess at the upper end of the housing 12 as shown in the annotated Fig.2 in Peat, the electrical leads being connected to the sensor elements 22 [para. 0020]. Modified Peat teaches the cleaning method, comprising removing the ground electrode assembly from a mounted position in a plenum base, as outlined in claim 16 above.  
Modified Peat does not explicitly teach the method comprising, after immersing, mounting the ground electrode assembly in the mounting receptacle such that the electrode makes electrical contact with the ground circuit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in modified Peat by providing the following step: after immersing, mounting the ground electrode assembly in the mounting receptacle such that the electrode makes electrical contact with the ground circuit. One of ordinary skill in the art would recognize that mounting the cleaned electrode assembly back to the sensor would allow reuse of the cleaned electrode assembly in the sensor and would be required to reform the sensor device of Peat after cleaning. 

Regarding claim 18, modified Peat teaches the method of claim 16, wherein the electrode comprises a top electrode surface, a bottom electrode surface, and an electrode thickness between the top electrode surface and the bottom electrode surface (Peat teaches wherein Figs. 3-4 show that electrodes 22 a/b/c disposed on the plate 20 comprises a top electrode surface, a bottom electrode surface and an electrode thickness between the top electrode surface and the bottom electrode thickness [paras. 0021-0025]), and wherein immersing the ground electrode assembly comprises placing the ground electrode assembly in a bath of the rejuvenating fluid for a period of time sufficient for the rejuvenating fluid to passively diffuse into the electrode thickness from the top electrode surface and from the bottom electrode surface (Modified Peat teaches wherein the electrode assembly is ultrasonically cleaned while immersed in ultra-pure water. The electrode assembly may be moved up and down within the ultrasonic bath during the ultrasonic cleaning in order to help remove trapped particles. Teflon® bars or Teflon® coated electrode holder is used to suspend the electrode assembly in the liner during the ultrasonic cleaning [para. 0030 in Shih]).

Regarding claim 19, modified Peat teaches the method of claim 16, wherein the electrode comprises a top electrode surface, a bottom electrode surface, and an electrode thickness between the top electrode surface and the bottom electrode surface (Peat teaches wherein Figs. 3-4 show that electrodes 22 a/b/c disposed on the plate 20 comprises a top electrode surface, a bottom electrode surface and an electrode thickness between the top electrode surface and the bottom electrode thickness [paras. 0021-0025]).
Modified Peat does not teach wherein immersing the ground electrode assembly comprises placing the ground electrode assembly in a vessel containing the rejuvenating fluid, and applying a pressure differential across the electrode thickness to perfuse the rejuvenating fluid through the electrode thickness.
Shih teaches wherein Fig.4 shows an appliance 400 used in the power flushing steps 132, 134, 136, 138, and 140, wherein the electrode assembly 300 is placed in a lower container 404 covered with an upper cover 402. The cover 402 has several holes 406 connected to flow pipes 408, wherein cleaning fluid 401, such as ultra-pure water or 2% isopropyl alcohol solution, are fed through the pipes 408. The cleaning fluid 401 fed through the holes 406 passes through the holes of the electrode assembly 300, thereby cleaning the holes and surfaces of the electrode assembly 300. The lower container 404 includes a plurality of drain holes 410 through which the contaminated fluid exits [para. 0045]. Note that a pressure difference is applied to yield the flow of the cleaning fluid 401.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in modified Peat by providing the method of immersing the ground electrode assembly which comprises placing the ground electrode assembly in a vessel containing the rejuvenating fluid, and applying a pressure differential across the electrode thickness to perfuse the rejuvenating fluid through the electrode thickness, as taught by Shih, because Shih teaches that power flushing cleans gas holes and surfaces of the electrode assembly (claim 13). The claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 


Regarding claim 20, modified Peat teaches the method of claim 16, wherein the electrode is positioned in the housing such that immersing the ground electrode assembly exposes at least a portion of the top electrode surface and at least a portion of the bottom electrode surface to the rejuvenating fluid (Modified Peat teaches wherein the electrode assembly is ultrasonically cleaned while immersed in ultra-pure water. The electrode assembly may be moved up and down within the ultrasonic bath during the ultrasonic cleaning in order to help remove trapped particles. Teflon® bars or Teflon® coated electrode holder is used to suspend the electrode assembly in the liner during the ultrasonic cleaning [para. 0030 in Shih]. Therefore, at least a portion of a top electrode surface and at least a portion of a bottom electrode surface are exposed to the rejuvenating fluid).
Note: for the purpose of examination, Examiner interprets “the top electrode surface” as “a top electrode surface”, and “the bottom electrode surface” as “a bottom electrode surface”.

Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Dietze (US 20080017523A1) teaches  a method  for cleaning and regenerating a working electrode in an electrochemical cell wherein an assembly having an ultrasonic device in sonic communication with an electrochemical cell, which includes a flow cell with a sample inlet and outlet. Ren et al. (US 20060141787A1) teaches cleaning methods for silicon electrode assembly surface contamination removal. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795              


/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795